El Jtjez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Melcbior, Armstrong & Dessan, Inc., demandaron en la Corte de Distrito de Ponce a M. Defendini & Cía. y a Mateo Defendini individualmente alegando que la demandada es una sociedad mercantil colectiva que actualmente carece dé bienes, siendo gestor y administrador Mateo Defendini; que M. Defendini & Cía. y su gestor Mateo Defendini son en de-ber a la demandante la suma de $2,538.67 por saldo basta enero 1 de 1920 de una cuenta de efectivo y efectos suminis-trados a la sociedad demandada, para su beneficio, y a peti-ción de la misma demandada y su gestor referido, entre no-viembre Io. de 1920 y enero Io. de 1920, en cuenta corriente con la demandante cuya cuenta lia sido rendida y pasada a dichos demandados en varias ocasiones antes de la fecha de la demanda sin que haya objetado o puesto reparo a la misma, adeudándole además los intereses legales sobre dicha suma desde la demanda hasta su pago y que la mencionada can-tidad de $2,538.67 no le ha sido satisfecha en todo ni en parte por persona alguna. La demanda concluye con la súplica de que se condene a la mercantil M. Defendini & Cía. y a su gestor Mateo Defendini solidariamente a pagar los $2,538.67 con sus intereses legales desde la interposición de la demanda y las costas.
Esa demanda fué presentada en la corte el 15 de mayo de 1920 siendo el mismo día citado en Ponce, Mateo Defen-dini por sí y por la sociedad M. Defendini & Cía. y el 29 de mayo a instancia de la demandante el secretario anotó la rebeldía de los demandados por no haber comparecido en el pleito y contestado la demanda y el mismo día registró sen-tencia en rebeldía contra M. Defendini & Cía. y contra Mateo Defendini personalmente condenándoles solidariamente a pa-*765gar la cantidad reclamada y sns intereses legales desde la demanda.
En moción de primero de junio los demandados pidieron a la corte qne dejara sin efecto la rebeldía anotada contra ellos por cansa de equivocación e inadvertencia por haber creído que tenían veinte días para contestar por ser vecinos de Guayama, moción que negó la corte por su resolución de 30 de junio de 1920, que el mismo día fué notificada a las partes, y entonces los demandados interpusieron recurso de apelación contra la sentencia y también contra la resolución que negó dejar sin efecto la anotación de rebeldía, apelación la última que se presentó en la secretaría de la corte el 19 de julio.
En cuanto a la apelación contra la sentencia alegan los apelantes como error que la sentencia dictada y registrada por el secretario de la corte es nula y sin ningún valor ni efecto legal por haber sido dictada con manifiesta infracción de lo dispuesto en el inciso 2 del artículo 194 del Código de Enjuiciamiento Civil.
En los dos primeros apartados del artículo citado se dis-pone que si el demandado dejare de contestar a la demanda podrá dictarse sentencia: Io. por el secretario en pleitos que nazcan de contrato sobre pago de dinero o para obtener perjuicios solamente; 2°., por la corte en otros pleitos.
En el caso presente el secretario fué quien registró la sentencia contra los demandados y el motivo que alegan los apelantes para sostener que es a la corte a quien corresponde dictar la sentencia y que por haberla registrado el secretario se infringió el inciso segundo de ese artículo es que no se trata de un pleito que nazca de un contrato sobre cobro de dinero o para obtener perjuicios solamente sino de una cuenta corriente que no ha sido aceptada ni impugnada por los de-mandados, por lo que entienden que después de anotada su rebeldía debieron los demandantes solicitar de la corte que les concediera lo pedido en la demanda.
*766De la demanda aparece qne la cantidad qne como saldo se reclama procede de dinero y efectos suministrados por los demandantes a los demandados qne implica el contrato de devolverlos y pagarlos por lo qne el pleito está compren-dido entre los qne el secretario pnede registrar sentencia contra los demandados rebeldes sin qne el becho de qne no se alegue la aceptación del saldo por los demandados le quite su carácter de reclamarse dinero proveniente de contrato, por lo qne no ha sido infringido el No. 2 del artículo 194 citado.
El tercer error que se alega se refiere también a la sen-tencia y se funda en qne es incongruente con la demanda porque en ésta se expone qne la cuenta corriente comprende desde el Io. de noviembre de 1920 a Io. de enero de 1920 y en la citación se hizo constar qne es de noviembre de 1912 a Io. de enero de 1920.
Es cierto que en la demanda presentada el 15 de mayo de 1920 se comete el visible error de decir qne la cuenta corriente abarca del Io. de noviembre de 1920 a Io. de enero de 1920, pero la sentencia nada dice sobre este particular por lo qne no resulta incongruente con la demanda. La in-congruencia sería con el emplazamiento en el que se expresa que la cuenta empezó en noviembre de 1912 pero esto no afecta a lo substancial de la reclamación.
Los errores segundo y cuarto que se alegan por los ape lantes se refieren a su apelación contra la resolución que negó la apertura de la rebeldía, pero no los consideraremos porque tenemos que desestimar esa apelación por haber sido interpuesta después de los diez días que concede el No. 3 del artículo 295 del Código de Enjuiciamiento Civil para re-currir contra resoluciones dictadas después de sentencia, ac-cediendo así a la petición de desestimación que basada en ese motivo hacen los apelados en su alegato escrito. Rivera v. Martínez, 27 D. P. R. 475.
Por lo expuesto debemos confirmar la sentencia apelada *767y desestimar la apelación , contra la resolución de 30 de junio de 1920.

Confirmada la sentencia apelada y desesti-mada la apelación interpuesta contra la resolución de junio 30, 1920.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.